Case 2:19-cr-00362-AB Document 162 Filed 05/26/20 Page 1 of 3 Page ID #:505



     1

     2

     3                                                                          ICY 2
  4

  5
  6

  II
  8                                       UNITED STATES DISTRICT COURT
  9                                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11       UNITED STATES OF AMERICA,
12                                         Plaintiff,           ~~ ~~_ ~~..2.-ray _~y
13                                  v.                       ORDER OF DETENTION AFTER H~                  vG
                                                               (18 U.S.C. § 3142(1))
14        ~~ i ~~A      ~ 1-Ei~(~

15                                         Defendant.
16
17                                                            I.
18            A.(~n motion of the Government involving an alleged
19                1.() crime of violence;
20                2. ()offense with maximum sentence of life imprisonment or death;
21                3. ("narcotics or controlled substance offense with maximum sentence often o more ~
22                         years (21 U.S.C. §§ 801,/951, et. sec .,/955a);
23                4. ()felony -defendant convicted oftwo or more prior offenses described above;
24                5.() any felony that is not otherwise a crime of violence that involves a minor vic i         or ~
25                        possession or use of a firearm or destructive device or any other dangerous w ~ ;
26                        or a failure to register under 18 U.S.0 § 2250.
27           B.() On motion ()(by the Government)/()(by the Court sua sponte involving)
28 ///

                                     ORDER OF DETCNTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94(06/07)                                                                                         i of3
Case 2:19-cr-00362-AB Document 162 Filed 05/26/20 Page 2 of 3 Page ID #:506



     1               1. ()serious risk defendant will flee;

  2                 2.() serious risk defendant will

  3                       a.() obstruct or attempt to obstruct justice;

  4                       b.() threaten, injure, or intimidate a prospective witness or juror or attempt t~ do so.

  5                                                             II.

  6            The Court finds no condition or combination of conditions will reasonably assure:

  7            A. (appearance of defendant as required; and/or

  8            B. ( safety of any person or the community.

  9                                                            III.

 10            The Court has considered:

 11            A. (~he nature and circumstances ofthe offense, including whether the offense is a c:           of

 12                 violence, a Federal crime ofterrorism, or involves a minor victim or a controlled sub

 13                firearm, explosive, or destructive device;

 14            B. (~he weight of evidence against the defendant;

 15            C. (~he history and characteristics ofthe defendant;

 16           D. (~he nature and seriousness of the danger to any person or to the community.

 17                                                            IV.
 18           The Court concludes:

 19           A. (X~efendant poses a risk to the safety of other persons or the community because:
20

21                                      ~'~     O                     /~'     a~      .vim ~'t~~

22

23

24

25

26 ///

27 ///

28 ///

                                       ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         CR-94 (06/07).                                                                                 P ge 2 of3
Case 2:19-cr-00362-AB Document 162 Filed 05/26/20 Page 3 of 3 Page ID #:507



     1         B. (~I-Iistory and characteristics indicate a serious risk that defendant will flee beca se:

     2                                 r                                            r ~~/
     3                               2-~ ~          c%`
                                                 G ma                       ~~~:i~/ ~/y a ..*-.' '
                                       r
  4

  5

  6

  7

  8           C.() A serious risk exists that defendant will:

  9                     1.() obstruct or attempt to obstruct justice;

 10                     2.() threaten, injure or intimidate awitness/juror, because:

 11

 12

 13

 14

 IS

 16

 17          D. (-~efendant has not rebutted by sufficient evidence to the contrary the presumption

 18                     provided in 18 U.S.C. § 3142 (e).

 19          IT IS ORDERED that defendant be detained prior to trial.

20           IT IS FURTHER ORDERED that defendant be confined as far as practicable in a corn ctions

21       facility separate from persons awaiting or serving sentences or person held pending appeal

22           IT IS FURTHER ORDERED that defendant be afforded reasonable opportunity for rivate

23       consultation with his counsel.

24

25                                                                                          .,
26       DATED:             Z6 Z
                                                  U.S. MAGISTRATE /DISTRICT JUDGE
27

28

                                     ORDER OT DETENTION AFTER HEARING(18 U.S.C. §3142(1))

         ;R-94(06/07)                                                                                  age 3 of3
